DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on May 5, 2021.
The application has been amended as follows: 
Amend Claim 15 by:
	Replacing “the power generation controller” (line 21) with “the power generation computer” 
Response to Amendment
In response to the amendment received April 30, 2021:
Claims 1-9, 13 and 14 have been cancelled as per applicant’s request.
The previous interpretations under 35 U.S.C. 112(f) have been withdrawn in light of the amendments.
The previous 103 rejections have been withdrawn in light of the amendments.
Response to Arguments
Applicant’s arguments, filed April 30, 2021 with respect to claims 10 and 15-17 have been fully considered and are persuasive in light of the amendments.  The previous 103 rejection of February 1, 2021 has been withdrawn. 
	Allowable Subject Matter
Claims 10-12 and 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: The allowable subject matter of previously pending claims 14 and 15 has been incorporated into claims 10, 16 and 17. The reasons for allowability for claims 10 and 15-17 are in the Office Action dated February 1, 2021 and are incorporated herein but are not reiterated for brevity’s sake. Since claims 11 and 12 depend upon claim 10, claims 11 and 12 are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729